DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 18 November 2021.
Claims 1, 3 – 7, 9 and 10 are pending. Claim 2 is withdrawn due to a restriction requirement.  Claim 8 is cancelled by Applicant. 

Examiner's Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Yu-Te Chen on 9 December 2021.

The application has been amended as follows: 
Cancel claim 2.

Reasons for Allowance
Claims 1, 3 – 7, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation “the concave has a radius of curvature less than or equal to 5 mm” wherein the claimed limitation has the advantage of providing a short path for efficient force transmission.  The closest prior art, Norling and Pillers, and prior art of record does not explicitly disclose the claim limitation, and due to the stated advantage of the claimed limitation in Applicant's Specification, Norling and Pillers cannot be modified to have the claimed limitation due to design choice. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Regarding claims 6 and 10, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation “a distance between the contact position and the outermost peripheral edge is from 0.75 mm to 2.5 mm” wherein the claimed limitation has the advantage of preventing the flange striking the tubular wall (Applicant’s Specification). The closest prior art, Norling and Pillers, and prior art of record does not explicitly disclose the claim limitation, and due to the stated advantage of the claimed limitation in Applicant's Specification, Norling and Pillers cannot be modified to have the claimed limitation due to design choice. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        10 December 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731